DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-012431 was received on 20 January 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 12 December 2019 have been considered by the examiner.

Drawings
The drawings filed on 12 December 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  In particular, the word “individual” is misspelled in multiple instances.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 5-6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima et al. (US PGPub 2008/0238980 A1), hereinafter Nagashima.
With regard to Claim 1, Nagashima discloses a liquid discharge head (head 50; ¶0114; Fig. 7), comprising: 
(see Fig. 7 below) including: a plurality of individual channels (¶0112; Figs. 4, 7, 12-14; individual flow channels 72; ¶0105, individual supply channels 60) that include a plurality of nozzles (64) and a plurality of pressure chambers (58) communicating with the nozzles (¶0105); and 
at least part of a first common channel communicating with the induvial channels (¶0103; Fig. 7; first common channel 70); 
a vibration plate (diaphragm 66) overlapping in a first direction with the channel member (Fig. 7) and covering the pressure chambers (Fig. 7; 58) that form the induvial channels (62,72); 
a plurality of driving elements (piezo elements 68) placed on a surface of the vibration plate (Fig. 7) at a side opposite to the pressure chambers in the first direction (Fig. 7) and configured to apply pressure to a liquid in the pressure chambers (¶0106); and 
a protection substrate (67) disposed on the surface of the vibration plate (Fig. 7; diaphragm 66), where the driving elements are placed (Fig. 7), at the side opposite to the pressure chambers in the first direction and covering the driving elements (Fig. 7), 
wherein the protection substrate (67) includes a second common channel (52; Fig. 7) that is common to the individual channels (¶0103), and 
wherein the channel member (Fig. 7) includes a connection channel (60; Figs. 4, 7) connecting the individual channels (62,72) and the second common channel (52).


    PNG
    media_image1.png
    520
    626
    media_image1.png
    Greyscale



With regard to Claim 5, Nagashima further discloses wherein the connection channel (60) overlaps in the first direction (Fig. 7) with the second common channel (52).

With regard to Claim 6, Nagashima further discloses wherein an inner wall surface at a side of the vibration plate in the first direction of the second common channel is formed by a surface at a side of the protection substrate in the first direction of the vibration plate (Fig. 7).

With regard to Claim 20, Nagashima further discloses wherein the individual channels are arranged in a second direction that is orthogonal to the first direction (Figs. 4, 6, 7), the second common channel (52) extends in the second direction (Fig. 7), and a shape of the second (52) as viewed in the second direction is a rectangle (Figs. 11, 13, 15-17), and a portion included in an inner wall of the second common channel and forming a corner of the rectangle curves to be convex toward an outside of the second common channel (Figs. 6, 13, 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima .
With regard to Claim 8, Nagashima does not explicitly disclose a driver IC disposed on a surface of the protection substrate at a side opposite to the channel member in the first direction and configured to drive the driving elements; and a plurality of traces connecting the 
The secondary reference of Kakiuchi discloses a driver IC (37; ¶0045; Fig. 5) disposed on a surface of the protection substrate (protector 26; Fig. 5; ¶0039) at a side opposite to the channel member in the first direction (Fig. 5) and configured to drive the driving elements (¶0049); and a plurality of traces connecting the driving elements and the driver IC (Fig. 5; ¶0049, electrodes) and including a plurality of through hole vias (through holes 73; Fig. 6a; ¶0069) passing through the protection substrate in the first direction (Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver IC of Kakiuchi, with the liquid discharge head of Nagashima, in order to supply drive signals to the respective piezo elements, as taught by Kakiuchi (¶0049) and preventing occurrence of shorts between adjacent through electrodes, as taught by Kakiuchi (¶0008).

With regard to Claim 13, Nagashima does not explicitly disclose wherein the through hole vias do not overlap in the first direction with the individual channels.
The secondary reference of Kakiuchi further discloses wherein the through hole vias do not overlap in the first direction with the individual channels (Fig. 5).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 2 is that applicants claimed invention includes a liquid discharge head wherein the first common channel is a channel through which the liquid flows into the individual channels, and wherein the second common channel is a channel through which the liquid flows out of the individual channels.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 3-4 are allowable because they depend from Claim 2.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 7 is that applicants claimed invention includes a liquid discharge head wherein a driver IC configured to drive the driving elements, wherein the driver IC is disposed at a portion included in a surface of the protection substrate at a side opposite to the channel member in the first direction and overlapping in the first direction with the second common channel.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 9 is that applicants claimed invention includes a liquid discharge head wherein the individual channels form a first individual channel row and a second individual channel row extending in a second direction that is orthogonal to the first direction, the first .
Claims 9-13 and 15 are allowable because they depend from Claim 15.
Claim 14 is allowable because it depends from Claim 7.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 16 is that applicants claimed invention includes a liquid discharge head wherein an entirety of the second common channel is formed in the protection .
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 17 is that applicants claimed invention includes a liquid discharge head wherein the protection substrate includes a first recess that is opened at a side of the vibration plate in the first direction and accommodates the driving elements, a second recess that is opened at the side of the vibration plate in the first direction and that is to be the second common channel, and the second recess is longer in the first direction than the first recess.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 18 is that applicants claimed invention includes a liquid discharge head wherein the individual channels are arranged in a second direction that is orthogonal to the first direction, the second common channel extends in the second direction, has a length in the first direction of not less than 300 µm, and has a length in a third direction, which is orthogonal to the first direction and the second direction, of not less than 4,000 µm.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 19 is allowable because it depends from Claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853